


EXHIBIT 10.1


West Bancorporation, Inc.
2012 Equity Incentive Plan
Restricted Stock Unit Award Agreement
The Participant specified below is hereby granted a restricted stock unit award
(the “Award”) by West Bancorporation, Inc., an Iowa corporation (the “Company”),
under the West Bancorporation, Inc. 2012 Equity Incentive Plan (the “Plan”). The
Award shall be subject to the terms of the Plan and the terms set forth in this
restricted stock unit award agreement (“Award Agreement”).
Section 1.Award. The Company hereby grants to the Participant the Award of
restricted stock units (each such unit, an “RSU”), where each RSU represents the
right of the Participant to receive one Share in the future once the Restricted
Period ends, subject to the terms of this Award Agreement and the Plan.


Section 2.Terms of Restricted Stock Unit Award.  The following words and phrases
relating to the Award shall have the following meanings:
(a)The “Participant” is ______________________________.
(b)The “Grant Date” is ______________________________.
(c)The number of “RSUs” is ______________________ Shares.


Except for words and phrases otherwise defined in this Award Agreement, any
capitalized word or phrase in this Award Agreement shall have the meaning
ascribed to it in the Plan.
Section 3.Restricted Period.
(a)The “Restricted Period” for each installment of RSUs set forth in the table
immediately below (each, an “Installment”) shall begin on the Grant Date and end
as described in the schedule set forth in the table immediately below:
Installment
Restricted Period will end on:
__% of RSUs
 
__% of RSUs
 

(b)The Installments shall vest in whole increments only.
(c)Notwithstanding the foregoing provisions of this Section 3, the Restricted
Period for all the RSUs shall cease immediately and such RSUs shall become fully
vested immediately upon the Participant's Termination of Service due to the
Participant's Disability or the Participant's death.
(d)Upon a Change in Control, the Restricted Period for all the RSUs shall cease
immediately and such RSUs shall become fully vested immediately if (i) the Plan
and this Award Agreement are not fully assumed in such Change in Control or (ii)
the Plan and this Award Agreement are fully assumed in such Change in Control
and the Participant incurs a Termination of Service by the Company or a
Subsidiary without Cause or by the Participant for Good Reason following such
Change in Control.
(e)Except as set forth in Section 3(c) and Section 3(d) above, if the
Participant's Termination of Service occurs prior to the expiration of one or
more Restricted Periods, the Participant shall forfeit all rights, title and
interest in and to any Installment(s) still subject to a Restricted Period as of
such Termination of Service; provided, however, that if the Participant's
Termination of Service occurs due to the Participant's Retirement, any unvested
RSUs held by the Participant as of such Retirement shall continue to vest in
accordance with Section 3(a) above, provided that:
(i)The Participant executes a general waiver and release of claims against the
Company and its Subsidiaries in a form reasonably acceptable to the Company
within 30 days following the Participant's Retirement and the Participant does
not revoke such wavier and release of claims, and
(ii)The Participant does not Compete, in which case the Participant shall
forfeit all rights, title and interest in and to any Installment(s) still
subject to a Restricted Period.






--------------------------------------------------------------------------------




Section 4.Settlement of RSUs. Delivery of Shares or other amounts under this
Award Agreement and the Plan shall be subject to the following:
(a)Delivery of Shares. The Company shall deliver to the Participant one Share
free and clear of any restrictions in settlement of each of the vested and
unrestricted RSUs within 30 days following the end of the respective Restricted
Period.
(b)Compliance with Applicable Laws.  Notwithstanding any other term of this
Award Agreement or the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under this Award Agreement or
the Plan unless such delivery or distribution complies with all applicable laws
and the applicable rules of any securities exchange or similar entity.
(c)Certificates.  To the extent that this Award Agreement and the Plan provide
for the issuance of Shares, such issuance may be effected on a non-certificated
basis, to the extent not prohibited by applicable law or the applicable rules of
any securities exchange or similar entity.


Section 5.Withholding.  All deliveries of Shares pursuant to the Award shall be
subject to withholding of all applicable taxes. The Company shall have the right
to require the Participant (or if applicable, permitted assigns, heirs and
Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery date of any Shares in
connection with the Award.  Except as may be provided otherwise by the
Committee, such withholding obligation may be satisfied (a) through cash payment
by the Participant, (b) through the surrender of Shares that the Participant
already owns or (c) through the surrender of Shares to which the Participant is
otherwise entitled under the Plan; provided, however, that except as otherwise
specifically provided by the Committee, such Shares under clause (c) may not be
used to satisfy more than the Company's minimum statutory withholding
obligation.


Section 6.Non-Transferability of Award. The Award, or any portion thereof, is
not transferable except as designated by the Participant by will or by the laws
of descent and distribution or pursuant to a “qualified domestic relations
order” as defined in the Code or Title I of the Employee Retirement Income
Security Act of 1974, as amended. Except as provided in the immediately
preceding sentence, the Award shall not be assigned, transferred, pledged,
hypothecated or otherwise disposed of by the Participant in any way whether by
operation of law or otherwise, and shall not be subject to execution, attachment
or similar process.  Any attempt at assignment, transfer, pledge, hypothecation
or other disposition of the Award contrary to the provisions hereof, or the levy
of any attachment or similar process upon the Award, shall be null and void and
without effect.


Section 7.No Rights as Shareholder. The Participant shall not have any rights of
a Shareholder with respect to the RSUs, including but not limited to, voting or
dividend rights, prior to the settlement of the RSUs pursuant to Section 4(a)
above and issuance of a stock certificate or its equivalent as provided herein.


Section 8.Heirs and Successors.  This Award Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring all or substantially all of the Company's assets or
business. If any rights of the Participant or benefits distributable to the
Participant under this Award Agreement have not been settled or distributed at
the time of the Participant's death, such rights shall be settled for and such
benefits shall be distributed to the Designated Beneficiary in accordance with
the provisions of this Award Agreement and the Plan. The “Designated
Beneficiary” shall be the beneficiary or beneficiaries designated by the
Participant in a writing filed with the Committee in such form as the Committee
may require. The Participant's designation of beneficiary may be amended or
revoked from time to time by the Participant in accordance with any procedures
established by the Committee. If a Participant fails to designate a beneficiary,
or if the Designated Beneficiary does not survive the Participant, any benefits
that would have been provided to the Participant shall be provided to the legal
representative of the estate of the Participant. If a Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the provision of the Designated Beneficiary's benefits under this Award
Agreement, then any benefits that would have been provided to the Designated
Beneficiary shall be provided to the legal representative of the estate of the
Designated Beneficiary.


Section 9.Administration.  The authority to manage and control the operation and
administration of this Award Agreement and the Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to this Award
Agreement as it has with respect to the Plan. Any interpretation of this Award
Agreement or the Plan by the Committee and any decision made by the Committee
with respect to this Award Agreement or the Plan shall be final and binding on
all persons.




--------------------------------------------------------------------------------




Section 10.Plan Governs. Notwithstanding any provision of this Award Agreement
to the contrary, this Award Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the office of the
secretary of the Company. This Award Agreement shall be subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time. Notwithstanding any provision of this Award Agreement to the
contrary, in the event of any discrepancy between the corporate records of the
Company and this Award Agreement, the corporate records of the Company shall
control.


Section 11.Not an Employment Contract. Neither the Award nor this Award
Agreement shall confer on the Participant any rights with respect to continuance
of employment or other service with the Company or a Subsidiary, nor shall they
interfere in any way with any right the Company or a Subsidiary may otherwise
have to terminate or modify the terms of the Participant's employment or other
service at any time.


Section 12.Amendment.  Subject to Section 15 and Section 16 below, this Award
Agreement may be amended in accordance with the provisions of the Plan, and may
otherwise be amended in writing by the Participant and the Company without the
consent of any other person.


Section 13.Governing Law. This Award Agreement, the Plan and all actions taken
in connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Iowa, without reference to principles
of conflict of laws, except as superseded by applicable federal law.


Section 14.Validity. If any provision of this Award Agreement is determined to
be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Award Agreement shall be construed
and enforced as if such illegal or invalid provision had never been included
herein.


Section 15.Section 409A Amendment. The Award is intended to be exempt from Code
Section 409A and this Award Agreement shall be administered and interpreted in
accordance with such intent. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this Award Agreement without
the consent of the Participant in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A; and the
Participant hereby acknowledges and consents to such rights of the Committee.


Section 16.Clawback. The Award and any amount or benefit received under the Plan
shall be subject to potential cancellation, recoupment, rescission, payback or
other action in accordance with the terms of any applicable Company or
Subsidiary clawback policy (the “Policy”) or any applicable law, as may be in
effect from time to time. The Participant hereby acknowledges and consents to
the Company's or a Subsidiary's application, implementation and enforcement of
(a) the Policy and any similar policy established by the Company or a Subsidiary
that may apply to the Participant and (b) any provision of applicable law
relating to cancellation, rescission, payback or recoupment of compensation, and
agrees that the Company or a Subsidiary may take such actions as may be
necessary to effectuate the Policy, any similar policy and applicable law,
without further consideration or action.




--------------------------------------------------------------------------------




* * * * *
IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, and the Participant acknowledges understanding
and acceptance of, and agrees to, the terms of this Award Agreement, all as of
the Grant Date.


West Bancorporation, Inc.
By: _________________________________________    
Its: _________________________________________    
Participant
____________________________________________
[Name]




